ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 11/19/21 under 37 CFR 1.116, in reply to the final rejection, has been considered.

Claim Status
The amendments and arguments filed on 11/19/21 are acknowledged. Claims 2, 11 and 12 are cancelled. Claims 1, 3-4, and 13-14 are amended. Claims 1, 3-10, and 13-20 are pending. Claims 5-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/20.
Claims 1, 3-4, and 13-14 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 10/18/21 and 11/19/21 have been considered.  Signed copies are enclosed. The references lined through were not considered because the references were not legible. The text is separated and does not form complete words or sentences. 

Claim Rejections Withdrawn
The rejection of claims 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of cancellation of claim 12. The rejection of claim 12 is rendered moot by cancellation of the claim. 

The rejection of claims 1, 3, 4, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1 and 3 under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more is maintained. The rejection has been updated to reflect the current claim amendments. The rejection of claims 11-12 is rendered moot by cancellation of the claims. The claim(s) recite(s) a cytokine combination, wherein the combination has three different cytokines, wherein the cytokines can be human or mouse, and a pharmaceutical composition that can be suitable for topical administration. This judicial exception is not integrated into a practical application because the claim can read on natural biological materials like blood. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For a pharmaceutical composition that did not comprise additional agents, excipients, or components, except for a pharmaceutical carrier, which was previously optional, the proteins themselves would necessarily be presented in the same form that would be found in nature. The proteins are not altered in form, and could be isolated from an immune cell. This means that the protein functionality and structure would not be markedly different from the naturally occurring proteins. Because there is no difference in the characteristics (structural, functional, or otherwise) between the claimed and naturally occurring proteins, the claimed cytokine combination does not have markedly different characteristics from what exists in nature. See, e.g., MPEP 2106, Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 (2013); Roche Molecular System, Inc. v. CEPHEID, 905 F.3d 1363, 1371, 128 USPQ2d 1221, 1227 (Fed. Cir. 2018). 
Accordingly, the claims are directed to a judicial exception. Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter under 35 U.S.C §101. 



Applicant’s Arguments
Applicant argues:
1. The pharmaceutical composition has a different function than what appears in nature, by killing a tumor. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. MPEP 2106 states that when the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature). Here, there are individual proteins that have specific functions, which are not altered from their original structure or function. The proteins can in fact be “isolated” from a natural source, indicating that they are taken exactly as they are found in nature. The “pharmaceutical composition” encompasses an embodiment that consists only of the individual proteins mixed together. These proteins, even though they are isolated, would have the same structure and function as the proteins in a natural environment. These facts are similar to those in Funk Bros, where a combination of bacteria were not found to be more than “an advance in the packaging of the inoculants”. Here, the combination of a set of proteins, which generally exist together in the same blood and other body tissues, are no more than a mere combination of naturally existing components without adding anything more. 
The individual proteins bind to signaling partners to cause downstream effects. This occurs whether it is at the site of a tumor or in another tissue of the body. The molecules in the invention are immune effectors, which serve to activate and modulate the immune system. This is the same function intended by the instant invention which is described as having the ability to “activate the immune system inside the tumor”.  This immune activation would occur any time these molecules were present, whether they are isolated or found in the body. Therefore, the function is no different than the function that the proteins normally serve. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 3, 4, and 13-14 under 35 U.S.C. 103 as being unpatentable over Kilinc et al (J Immunol 2006; 177:6962-6973), as evidenced by Hill et al (Cancer research (2002) 62, 7254–7263), in view of Wen et al (J Transl Med (2016) 14:41) is maintained.  The rejection of claims 11-12 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a cytokine composition comprising one of the combinations of cytokines in claim 1. The elected species comprises IL-12, GMCSF, and IL-2 or functional variants thereof. The cytokines can be mouse or human cytokines.  The concentration of each cytokine can be 1-10000 ng/microliter. The cytokine combination can be formulated in a pharmaceutical composition, which can have an optional pharmaceutically acceptable carrier. The pharmaceutical composition can be formulated for topical composition. The pharmaceutical composition may also be prepared to be suitable for slow release administration, species for which include calcium alginate gel, polylactic acid microsphere or chitosan quaternary ammonium salt solution. 

Regarding the limitation of instant claim 3, the cytokines are mouse cytokines (see e.g. page 6963, left column). 
Regarding the limitation of instant claim 4, 1.5 micrograms of each IL-12 and GMCSF were placed in microspheres in 50 microliters of PBS (see e.g. page 6963, left column). This would be 1500 ng/50 microliters, or 30 ng/microliter. 
Regarding the limitation of claim 1, the mice were treated with the IL-12/GMCSF microspheres, which would shows that the composition is a pharmaceutical composition (see e.g. page 6963, “Preparations of single cell suspensions from tumors” section. The microspheres are suspended in PBS, which is a pharmaceutically acceptable carrier. 
Regarding the limitation of instant claim 1, the IL-12/GMCSF microspheres were administered by a single intratumoral injection (see e.g. page 6963, first paragraph in left column). 
Regarding the limitation of instant claims 13 and 14, the polymer microspheres of Kilinc are described by a previous reference (see e.g. page 6963, “Cytokines and microspheres” section). This reference is Hill et al. Hill shows construction of microspheres comprising PLA (see e.g. Hill, page 7255, left column), where the term “PLA” is defined as “polylactic acid” (see e.g. abbreviations used, bottom of right column on page 7254).  Therefore, the microspheres of Kilinc are polylactic acid microspheres. The microspheres are described by Kilinc as “slow-release microspheres” (see e.g. abstract). 
Killinc does not recite combination of IL-12 and GMCSF with IL-2. 
Wen et al describe a fusion cytokine IL-2 GMCSF that is capable of enhancing antitumor immune responses (see e.g. abstract). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the IL-2-GMCSF fusion protein of Wen in place of GMCSF in the IL-12/GMCSF microspheres of Kilinc because the fusion of IL-2 with GMCSF provides synergistic induction of tumor specific immune systems, which would increase the likelihood of therapeutic effect if the three cytokines were combined.  While IL-2 and GMCSF can treat cancer, fusion of the two enhances anti-tumor responses and natural killer cell activities (see Wen, page 2, right column). The fusion not only keeps the immune activities of both cytokines, but also promotes direct cell-cell interactions through acting as a bridge to bring different type of cells in close proximity by direct binding with their cytokine receptors, improving intercellular communications and causing enhanced immune responses 
	Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.   

Applicant’s Arguments
Applicant argues:
1. The effect of adding IL-2 into the two cytokine combination would be unpredictable because it is not always synergistic. Wen et al is presented as evidence, and applicant states that from this, it could be concluded that IL-2 could counteract the effect of GMCSF. Therefore one of skill in the art would not be motivated to combine IL-2 with GMCSF and could be antagonistic. 
2. The therapeutic effect of the combination of cytokines could be unpredictable. Due to the complicated mechanisms of the cytokines in the body, the therapeutic effect of every one of the cytokines of three together would be unpredictable even if the function of each cytokine individually has been tested. Wen is used to co-inject with inactivated tumor cells rather than alone, thus the therapeutic effect would not be present. The present application shows that one or two cytokines would not suppress tumor growth, but that all three are needed to effectively eliminate the tumor in mice. This is superior effect cannot be expected. 
3. Kilinc, with or without the other references, does not show disclose or suggest that cytokines combination comprising IL-12, GMCSF, and IL-2 when injected into the tumor could effectively eliminate the tumor. It is not a random combination of cytokines with antitumor activities. Applicant referenced Zhang et al as evidence that administration of fusion cytokines induces tumor regression and antitumor immunity. 


1. Applicant is arguing limitations that are not required by the instant specification. There is no recitation of any synergistic function or any specific type of application for the composition. Applicant points to Wen, on page 10, second paragraph on the right column as teaching that IL-2 could counteract GMCSF. The study conducted was on DC2.4 cells, which were treated with IL2-GMCSF, and evaluated for DC maturation. GMCSF alone inhibited DC maturation, while IL-2 counteracted this inhibition. The study in fact showed that DC2.4 cell activities were enhanced by IL2-GMCSF, not counteracted as claimed by applicant (see e.g. page 5 and 6). The unusual aspect of the study was that GMCSF, when given alone to the DC2.4 cells, acted differently than expected, since it normally had a vital role in DC development (see page 10, right column, second paragraph). The combination of the two cytokines together actually reversed this unexpected behavior, indicating that IL2 acts in a manner that promotes expected GMCSF behavior. 
Further, the paragraph also states that “the fusion cytokine retains the activities of both
cytokines, including binding to its receptors on cell surface, promoting proliferation of growth factor-dependent cells and enhancing DC activities such as phagocytosis, proliferation and cytokine secretion.” This indicates that the molecules are functioning as intended. 
	2. Applicant is reminded that the required standard is reasonable expectation of success. Obviousness does not require absolute predictability, only some degree of predictability (see MPEP 2143.02).  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018). As indicated above, there is clear motivation to combine the three cytokines to produce specific immune system effects. 
	Regarding Wen’s use of inactivated tumor cells, Applicant is reminded that the instant claims are directed to a composition, which can comprise any number of additional agents. Further, there is no requirement in the instant claims to perform any particular function, or be combined (or not combined) with any other agent. Even if the functional applications are different between the combined reference composition and the instant composition, this does not invalidate the rationale for combination provided above. MPEP 2144 states that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 

	Second, the claims do not require a specific function, and are directed only to a product with specific structural features. The functional features related to tumor killing are not required by the claims, and cannot be imported from the specification. MPEP 2145 states that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, according to MPEP 2141, "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant " (emphasis added). See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc). See also In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) ("The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.").
	Third, according to MPEP 2144, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. The Examiner has provided a reasonable motivation to combine based on tumor specific immune systems, which would increase the likelihood of therapeutic effect if the three cytokines were combined. This is similar to the rationale from which the inventor combined the cytokines. However, even if the combination of cytokines in the references would not kill tumors by the same mechanism as intended by Applicant, there is still clear motivation to combine the components for tumor immune enhancement. Despite what Applicant has alleged, the combination would not be “random” if drawn from the references. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/921,969 (reference application) is maintained. The rejection of claim 11 is rendered moot by cancellation of the claim. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a cytokine composition comprising one of the combinations of cytokines in claim 1. The elected species comprises IL-12, GMCSF, and IL-2 or functional variants thereof. The cytokine combination can be formulated in a pharmaceutical composition, which can have an optional pharmaceutically acceptable carrier. 
The copending claims claim an anti-tumor composition comprising an IL12 protein, a GMCSF protein and an IL2 protein (see e.g. claims 1-4). The composition is labeled “anti-tumor drug composition” indicating that it is a pharmaceutical composition. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:
1. Applicant argues that the copending application has not been patented and the instant application has an earlier filing date. Therefore Applicant argues that the rejection should be considered moot or held in abeyance until claims are otherwise found allowable. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. According to MPEP 1490, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
The copending earliest effective U.S. filing date is 1/9/19, while the instant earliest effective US filing date is 3/26/18. While the instant date is earlier, the double patenting rejections are not the only rejections remaining. Therefore the rejection is maintained. 

2. The provisional rejection of claims 1, 3, 4, and 13-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/921,969 (reference application) over Kilinc et al (J Immunol 2006; 177:6962-6973), as evidenced by Hill et al (Cancer research (2002) 62, 7254–7263) is maintained. The rejection of claims 11-12 is rendered moot by cancellation of the claims.
 Although the claims at issue are not identical, they are not patentably distinct from each other.

The copending claims claim an anti-tumor composition comprising an IL12 protein, a GMCSF protein and an IL2 protein (see e.g. claims 1-4). The composition is labeled “anti-tumor drug composition” indicating that it is a pharmaceutical composition. 
The instant claims differ from the copending claims by reciting additional cytokine combination species. 
The copending application does not recite the organism from which the cytokines are taken, the concentration, or the preparation for topical or slow-release administration, for example in PLA microspheres. 
Regarding the limitations of instant claim 1 and 11, Kilinc et al teach intratumoral injection of IL-12 and GMCSF loaded microspheres (see e.g. abstract).  Kilinc et al is silent with regard to administration of IL-2. 
Regarding the limitation of instant claim 3, the cytokines are mouse cytokines (see e.g. page 6963, left column). 
Regarding the limitation of instant claim 4, 1.5 micrograms of each IL-12 and GMCSF were placed in microspheres in 50 microliters of PBS (see e.g. page 6963, left column). 
Regarding the limitation of claim 11, the mice were treated with the IL-12/GMCSF microspheres, which would shows that the composition is a pharmaceutical composition (see e.g. page 6963, “Preparations of single cell suspensions from tumors” section. The microspheres are suspended in PBS, which is a pharmaceutically acceptable carrier. 
Regarding the limitation of instant claim 12, the IL-12/GMCSF microspheres were administered by a single intratumoral injection (see e.g. page 6963, first paragraph in left column). 
Regarding the limitation of instant claims 13 and 14, the polymer microspheres of Kilinc are described by a previous reference (see e.g. page 6963, “Cytokines and microspheres” section). This reference is Hill et al. Hill shows construction of microspheres comprising PLA (see e.g. Hill, page 7255, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cytokine combination of the copending application to suspend the cytokines in microspheres at the concentrations of Kilinc to treat mice and other subjects because studies have shown that local and sustained delivery of the cytokines to the microenvironment of a progressively growing tumor from control-release microsphere adjuvants promotes complete eradication of established tumors and development of long-term anti-tumor T-cell immunity (see page 6962, right column). Regarding the concentration of the IL-2, one of ordinary skilled in the art would have been motivated to optimize the concentrations of the cytokines in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” One of skill in the art would therefore be motivated to combine the cytokine composition of the copending claims with the composition of Kilinc with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments
Applicant argues:


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. According to MPEP 1490, if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
The copending earliest effective U.S. filing date is 1/9/19, while the instant earliest effective US filing date is 3/26/18. While the instant date is earlier, the double patenting rejections are not the only rejections remaining. Therefore the rejection is maintained. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/
Examiner, Art Unit 1646     
1/10/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645